DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/520,387 on November 05, 2021. 
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) (3 IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 is directed to provide for receiving a user input including an input word, wherein the user input is input by a user to access a primary media content, creating an input word vector for the input word, calculating cosine similarities between the input word vector and the inventory word vectors, and analyzing the calculated cosine similarities to determine one or more keywords from the one or more text strings, wherein the one or more keywords are from the text strings having inventory word vectors with the highest cosine similarities to the input word vector.  The limitations as drafted, is a process that under its broadest reasonable interpretation, such as calculating performed in at least one cosine similarity covers Certain Methods of Organizing Human activity under 2A-prong 1. Under 2A, prong 2: The additional elements of a processor for performing generic computer functions such as receiving, determining, identifying and outputting information related to the search query. The original application specification discloses on paragraph 0027 “…a processor to perform the operations described herein…”  As can be seen by the specification, the processor is performing generic computer functions of processing data (receiving, determining, identifying and outputting information). The claims are merely providing an environment in which to carry out the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not any meaningful limits on practicing the abstract idea.

The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two. If the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim is ineligible.

7. 	Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent claims 9 and 17 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.

8.	Dependent Claims 2-8, 10-16 and 18-20 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis as above.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/19/2022